                            Case 3:21-cv-01626-EMC Document 31 Filed 05/18/21 Page 1 of 5




                    1 OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                        PATRICK K. SWEETEN, (pro hac vice motion forthcoming)
                    2     E-Mail: Patrick.Sweeten@oag.texas.gov
                        KATHLEEN T. HUNKER, (pro hac vice motion forthcoming)
                    3     E-Mail: Kathleen.Hunker@oag.texas.gov
                        P.O. Box 12548 (MC-009)
                    4   Austin, TX 78711-2548
                        Telephone: 512.936.1414
                    5   Facsimile: 512.936.0545

                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        MICHAEL K. JOHNSON, CA Bar No. 130193
                    7     E-Mail: Michael.Johnson@lewisbrisbois.com
                        2185 North California Boulevard, Suite 300
                    8   Walnut Creek, California 94596
                        Telephone: 925.357.3456
                    9   Facsimile: 925.478.3260
                        Attorneys for Intervenor-Defendant
                   10   KEN PAXTON IN HIS OFFICIAL CAPACITY AS
                        ATTORNEY GENERAL OF TEXAS
                   11
                   12
                   13                                   UNITED STATES DISTRICT COURT

                   14                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                   15
                   16 THE WOMEN’S STUDENT UNION,                           Case No. 3:21-cv-01626-EMC

                   17                      Plaintiff,                      RESPONSE TO PLAINTIFF’S
                                                                           STATEMENT OF RECENT DECISION
                   18             vs.
                                                                           Judge: Hon. Edward M. Chen
                   19 U.S. DEPARTMENT OF EDUCATION,
                   20                      Defendant.                      Date:      June 10, 2021
                                                                           Time:      1:30 p.m.
                   21            and                                       Crtrm:     5, 17th Floor

                   22 STATE OF TEXAS,
                   23                      [Proposed] Intervenor-
                                           Defendant.
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4852-0262-0650.1                                 1                   Case No. 3:21-cv-01626-EMC
ATTORNEYS AT LAW                               RESPONSE TO PLAINTIFF’S STATEMENT OF RECENT DECISION
                            Case 3:21-cv-01626-EMC Document 31 Filed 05/18/21 Page 2 of 5




                    1            The minute order issued by the District Court of Massachusetts on May 12, 2021 regarding

                    2 Texas’ motion to intervene in Victim Rights Law Center (VRLC) v. DeVos must be read in the
                    3 context of timeliness, which is not at issue here. 1:20‐cv‐11104‐WGY (D. Mass. May 12, 2021).
                    4 Texas filed its motion to intervene in VRCL ten months after the plaintiffs initiated litigation and
                    5 four months after the District Court held a trial on the merits. All of the issues in that case had been
                    6 fully briefed. The parties merely awaited the court’s ruling, which has not yet been issued. “As a
                    7 case progresses toward its ultimate conclusion, the scrutiny attached to a request for intervention
                    8 necessarily intensifies.” R & G Mortg. Corp. v. Fed. Home Loan Mortg. Corp., 584 F.3d 1, 7 (1st
                    9 Cir. 2009) (citing Banco Popular v. Greenblatt, 964 F.2d 1227, 1231 (1st Cir. 1992)). Accordingly,
                   10 even where a movant identifies a lack of adequate representation, the court will deny the motion if
                   11 intervention at such a late stage is likely to severely prejudice the existing parties. In re Efron, 746
                   12 F.3d 30, 37 (1st Cir. 2014) (weighing the harm suffered from the motion’s denial against “the
                   13 prejudice that would inure to [the parties] if intervention were granted at this late date”). In other
                   14 words, a showing that may have succeeded earlier in litigation to establish a need for intervention
                   15 may prove insufficient as the litigation matures.
                   16            In the present action, Texas sought intervention within one month of Plaintiff commencing

                   17 its lawsuit and before the Department of Education (“the Department”) appeared before this Court.
                   18 Neither party contests that Texas’ motion is timely. See ECF 27, 28. This Court therefore would
                   19 not be applying the same heightened scrutiny to Texas’ motion as was done in VRLC but rather the
                   20 typical presumption that arises when a party nominally shares the same ultimate objective as the
                   21 applicant. See California v. Health & Human Services, 330 F.R.D. 248, 254 (N.D. Cal. 2019).
                   22 Utilizing the proper analysis, Texas’ motion succeeds. Texas has identified numerous instances
                   23 where President Biden and the Biden Administration have not only expressed hostility to the Final
                   24 Rule but also where the administration has taken early steps toward the challenged regulations’
                   25 repeal. Miller v. Ghirardelli Chocolate Co., C 12-04936 LB, 2013 WL 6776191, at *8 (N.D. Cal.
                   26 Dec. 20, 2013) (noting that presumption may be overcome by adversity of interest). These
                   27 statements and actions, in their totality, provide a compelling showing that the Department’s

LEWIS              28 interests are not such that it will undoubtedly make all of Texas’ arguments or, indeed, even defend
BRISBOIS
BISGAARD
& SMITH LLP
                        4852-0262-0650.1                             1                   Case No. 3:21-cv-01626-EMC
ATTORNEYS AT LAW                           RESPONSE TO PLAINTIFF’S STATEMENT OF RECENT DECISION
                            Case 3:21-cv-01626-EMC Document 31 Filed 05/18/21 Page 3 of 5




                    1 the rule at all. See Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 900 (9th
                    2 Cir. 2011) (holding that intervention of right “does not require an absolute certainty” that “existing
                    3 parties will not adequately represent [movant’s] interests”).
                    4            Furthermore, even if this Court determined that adequate representation existed with respect

                    5 to Federal Rule of Civil Procedure 24(a)(2), the finding would not preclude this Court from
                    6 exercising its vast discretion and granting Texas permissive intervention pursuant to Rule 24(b). See
                    7 Scholl v. Mnuchin, 483 F. Supp. 3d 822, 825 (N.D. Cal. 2020) (identifying inadequate representation
                    8 as a relevant, not threshold, factor). The rationale for permissive intervention is far stronger here
                    9 than in VRLC. First, almost the entirety of the proceedings in VRLC occurred prior to January 20,
                   10 2021, when the Biden Administration assumed officed. Accordingly, the issues were briefed when
                   11 the Department had a genuine interest in defending the regulations and thereby Texas’ interests. See
                   12 N.H. Ins. Co. v. Greaves, 110 F.R.D. 549 (D.R.I.1986)) (granting intervention because a “just and
                   13 equitable resolution” involves “the strongest possible arguments by counsel”). That is not the case
                   14 here. Second, the only potential prejudice alleged by Plaintiff stems from baseless speculation
                   15 concerning Texas’ litigation strategy, which Texas addressed in its earlier filings. See ECF 29 at
                   16 11–12, 14. And there is no possibility that the parties will be prejudiced due to the timing of Texas’
                   17 motion since Texas filed at in the earliest stage of litigation, unlike VRLC. See UMG Recordings,
                   18 Inc. v. Bertelsmann AG, 222 F.R.D. 408, 415 (N.D. Cal. 2004) (noting that prejudice to existing
                   19 parties is the court’s “principal consideration” when assessing a motion to intervene).
                   20            Thus, while Texas maintains that intervention would be proper in VRLC, the minute order

                   21 issued by District Court of Massachusetts is readily distinguishable from the present action.
                   22 Intervention should be granted.
                   23            //

                   24            //

                   25            //

                   26            //

                   27            //

                   28            //
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                        4852-0262-0650.1                              2                   Case No. 3:21-cv-01626-EMC
ATTORNEYS AT LAW                            RESPONSE TO PLAINTIFF’S STATEMENT OF RECENT DECISION
                            Case 3:21-cv-01626-EMC Document 31 Filed 05/18/21 Page 4 of 5




                    1 DATED: May 18, 2021                       Respectfully submitted.

                    2                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

                    3                                                  /s/ Michael K. Johnson
                                                                       Michael K. Johnson
                    4
                                                                       Attorneys for Defendant
                    5                                                  KEN PAXTON IN HIS OFFICIAL
                                                                       CAPACITY AS ATTORNEY GENERAL
                    6                                                  OF TEXAS
                    7                                                  Patrick K. Sweeten
                                                                       Deputy Attorney General
                    8
                                                                       for Special Litigation
                    9                                                  Ken Paxton
                                                                       Attorney General of Texas
                   10                                                  Brent Webster
                                                                       First Assistant Attorney General
                   11                                                  Grant Dorfman
                   12                                                  Deputy First Assistant Attorney General
                                                                       William T. Thompson
                   13                                                  Deputy Chief, Special Litigation Unit
                                                                       Kathleen T. Hunker
                   14                                                  Special Counsel
                                                                       Attorneys for Defendant
                   15                                                  KEN PAXTON IN HIS OFFICIAL
                   16                                                  CAPACITY AS ATTORNEY GENERAL
                                                                       OF TEXAS
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4852-0262-0650.1                             3                   Case No. 3:21-cv-01626-EMC
ATTORNEYS AT LAW                           RESPONSE TO PLAINTIFF’S STATEMENT OF RECENT DECISION
                            Case 3:21-cv-01626-EMC Document 31 Filed 05/18/21 Page 5 of 5




                    1                                     CERTIFICATE OF SERVICE
                                           The Women’s Student Union v. U.S. Department of Education, et al.
                    2                       USDC-ND, San Francisco Division, Case No. 3:21-cv-01626-EMC

                    3 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
                    4            At the time of service, I was over 18 years of age and not a party to the action. My business
                      address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am employed in the
                    5 office of a member of the bar of this Court at whose direction the service was made.
                    6      On May 18, 2021, I served the following document: RESPONSE TO PLAINTIFF’S
                    7 STATEMENT OF RECENT DECISION
                    8            The document was served by the following means:

                    9  (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                      document with the Clerk of the Court using the CM/ECF system, which sent notification of that
                   10 filing to all persons registered by the Court to receive Notifications of Electronic Filing.
                   11          I declare under penalty of perjury under the laws of the United States of America that the
                        foregoing is true and correct.
                   12
                   13 Dated: May 18, 2021                                   /s/ Sandra Hayes
                                                                           Sandra Hayes
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4852-0262-0650.1                                  4                        Case No. 3:21-cv-01626-EMC
ATTORNEYS AT LAW                                               CERTIFICATE OF SERVICE
